Ludelieg-, C. J.
The only obligation contracted by the maker of the note sued upon was to pay the amount thereof.
This is the obligation which we are called upon to enforce.
The record shows that this contract was for the sale of persons, and the Constitution of this State forbids the enforcement of such contracts by the courts.
For the reasons given in the case of Charles F. Dranguet, administrator v. E. Rost, 21 An., and the reasons stated in the opinion of Mr. Justice Taliaferro, I concur in his conclusions.